Citation Nr: 0803342	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-36 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for degenerative joint 
disease of the right elbow.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.   He also served in the National Guard.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was forwarded 
to the Board by the Wilmington, Delaware Regional Office.

The Board notes that the veteran submitted a timely notice of 
disagreement as to the issue of entitlement to an increased 
rating for a left knee disorder addressed by the RO in 
February 2004 and, in October 2005, a statement of the case 
(SOC) was issued.  However, the veteran, as part of his 
November 2005 substantive appeal, specifically withdrew this 
increased rating matter from appellate consideration.  


FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing loss for VA 
compensation purposes that is attributable to his military 
service.

2.  Right elbow degenerative arthritis was not demonstrated 
during either active duty, active duty for training, or 
inactive duty for training; and right elbow arthritis was not 
manifested to a compensable degree in the first year 
following the veteran's separation from active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385 (2007).


2.  Degenerative joint disease of the right elbow was not 
incurred or aggravated by active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 
1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March and July 2003 
correspondence and as part of an October 2005 statement of 
the case  of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The statement of the case informed the claimant of the need 
to submit all pertinent evidence in his possession.  While 
the veteran was provided with notice of the type of 
information and evidence needed to substantiate his claim for 
service connection, he was not provided with notice of the 
type of evidence necessary to establish disability ratings 
and effective dates.  Despite the inadequate notice provided 
to the veteran on this element, in light of the decisions 
reached below, the Board finds that error harmless. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Review of the service medical records, to include a March 
2000 reserve physical reveal no findings concerning hearing 
loss as that term is defined by 38 C.F.R. § 3.385.  
 
An October 1999  private medical record notes that the 
veteran complained of a six to eight month history of right 
elbow pain,  He denied any specific history of a right elbow 
injury.  Right elbow degenerative joint disease was 
diagnosed.  December 1999, May 2000 and other private medical 
records include a diagnosis of right elbow degenerative joint 
disease/osteoarthritis. 
 
In the course of a March 2000 Army Reserve examination right 
elbow degenerative joint disease was reported, and the 
appellant was profiled for three months.  There is no 
competent evidence that the appellant injured the right elbow 
while serving in the reserve.  

Private audiologic testing results from August 2001 show mild 
low frequency air bone gaps and grossly normal left ear 
hearing.  Neither ear showed a hearing loss as defined by 38 
C.F.R. § 3.385.

As part of the veteran's September 2002 original claim, he 
asserted that his claimed left knee disorder (not now on 
appeal) arose during a period of active duty for training.  
As to his currently addressed two instant claims, the veteran 
did not claim that either arose during such a period of 
service.  See VA Form 21-526.  

The veteran was afforded a VA orthopedic examination in 
December 2003.  He reported a two to three year history of 
right elbow pain.  He acknowledged that he did not remember a 
specific fall or injury.  Right elbow tendonitis was 
diagnosed following a physical examination.  No nexus opinion 
was offered. 

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Arthritis 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year following 
separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is generally 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).  INACDUTRA is 
generally Reserve duty other than full-time duty.  38 C.F.R. 
§ 3.6(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Analysis

Bilateral Hearing Loss

The veteran contends that he has a hearing loss disorder due 
essentially to his military service.

In this case, the service medical records concerning the 
veteran's service do not reveal any evidence of hearing loss. 
 Further, post-service audiology test results do not show 
hearing loss as defined in 38 C.F.R. § 3.385.

The Board has reviewed the service and postservice medical 
records on file, and finds that none of these records show 
that the veteran was treated for, or was diagnosed as having, 
a hearing loss as that term is defined by 38 C.F.R. § 3.385. 
 In the absence of competent evidence of a present 
disability, there is no valid claim of entitlement to service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 
 
The claim is denied.

Degenerative Joint Disease of the Right Elbow

The veteran's active duty service medical records do not show 
that he either complained of right elbow-related problems, or 
that a right elbow disorder, to include arthritis, was 
diagnosed.  

Neither treatment for nor a diagnosis of a right elbow 
disorder was clinically documented prior to 1999.  In 1999, 
the veteran was privately treated for right elbow pain and 
diagnosed with right elbow degenerative joint disease.  At 
that time he informed the examiner that he had had elbow 
problems for the past six to eight months.  He denied any 
prior episodes of pain prior to his most recent onset.  While 
a March 2000 Army Reserve examination report shows a 
diagnosis of right elbow degenerative joint disease, a 
medical opinion relating right elbow arthritis to his 
military service is not of record.  There is no evidence of a 
right elbow injury during active duty, active duty for 
training, or inactive duty for training.  There further is no 
evidence suggesting that right elbow degenerative joint 
disease was first presented during a period of active duty 
for training.  Consequently, direct service connection, i.e., 
on the basis that chronic disability became manifested in 
service and has persisted since, is not warranted. 
 
As noted, the evidence preponderates against finding that the 
veteran's elbow problems began during either a period of 
active service, active duty for training, or inactive duty 
for training.  While a diagnosis of right elbow degenerative 
changes was made in 1999, that diagnosis comes well after the 
veteran's 1981 separation from active duty.  As such, 
presumptive service connection for right elbow degenerative 
joint disease is not for consideration.  There is also no 
postservice continuity of complaints or symptoms pertaining 
to any right elbow disability.
 
While the veteran was profiled in 2000 for right elbow 
degenerative disc disease inservice, there is no competent 
evidence even suggesting that this disorder, which was 
diagnosed in 1999 was aggravated while on reserve duty.

Without evidence of a chronic right elbow disability in 
service, compensably disabling right elbow arthritis in the 
first postservice year, and with no evidence of a nexus 
between any current right elbow disability and service, 
service connection for such disability is not warranted.  As 
such, the benefit sought on appeal is denied.

The veteran's statements relating his claimed disorders to 
service are not competent evidence.  As a layperson, he lacks 
the training/expertise to provide a competent opinion in the 
matter of medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for degenerative joint 
disease of the right elbow is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


